Citation Nr: 0418911	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative 
arthritis.

4.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to June 
1975.

By letter dated in December 1976, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for hepatitis was denied.  Following the veteran's submission 
of a notice of disagreement, the RO issued a statement of the 
case in February 1977.  A substantive appeal was not 
received.

In a rating decision dated in September 1995, the RO, in 
pertinent part, denied the veteran's claims for service 
connection for a thyroid disorder and for degenerative 
arthritis of the knees and spine.  However, it does not 
appear that the veteran was informed of this determination.  
Thus, these issues should be adjudicated without regard to 
finality of a prior decision.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Regional 
Office (RO) that denied service connection for PTSD.  In 
addition, the RO concluded that new and material evidence had 
not been submitted to reopen claims of entitlement to service 
connection for hepatitis, a thyroid disorder or for 
degenerative arthritis of the knees and spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  

During the hearing before the undersigned, the veteran 
provided testimony concerning the in-service stressors that 
he asserts led to his PTSD.  He referred to an incident that 
reportedly occurred in West Germany in 1974 when a soldier's 
face was smashed when he fell out of a truck.  He described 
another incident in which a man walked up to him with a 
pistol and when the veteran grabbed him, the man fired a gun.  
He alleged that he was unconscious.  No attempt has been made 
to verify these incidents.

The issues of service connection for a thyroid disorder and 
degenerative arthritis of the knees and spine were 
adjudicated on the basis of whether new and material evidence 
had been received to reopen these claims.  As noted above, 
however, since the veteran was never provided with notice of 
the September 1995 determination, these matters should be 
addressed on a de novo basis.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The veteran should be requested to 
furnish a statement containing as much 
detail as possible regarding the alleged 
stressful events to which he was exposed 
in service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed description of 
the events, his service units, duty 
assignments, and the names, ranks, unit 
of assignment and any other identifying 
information concerning any OTHER 
individuals involved in the events.  The 
veteran should be advised that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

2.  The RO should contact the appropriate 
service department to obtain the unit 
histories for the units in which the 
veteran served when the alleged stressful 
events occurred.

3.  The RO should adjudicate the issues 
of service connection for a thyroid 
disorder and degenerative arthritis of 
the knees and spine without regard to 
finality of any previous determination.

4.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


